Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as a CON of application 16/866556 filed on 05/05/2020, now US Pat. 11,163,183.
Acknowledgment is made of applicant’s claim for priority of application CN 201910419709.8 filed in China on 05/20/2019.
	Claims 1-10 are pending.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…at least three light emitting elements disposed on the substrate; and a light adjusting layer comprising at least one light adjusting structure and disposed on the at least three light emitting elements, wherein one of the at least one light adjusting structure is corresponding to the at least three light emitting elements, wherein the display device provides a sum of viewing-angles of a first number of the at least three light emitting elements when the first number of the at least three light emitting elements is turned on, and the display device provides a sum of viewing-angles of a second number of the at least three light emitting elements when the second number of the at least three light emitting elements is turned on, and wherein the first number is less than the second number, and the sum of viewing-angles of the first number of the at least three light emitting elements is less than the sum of viewing-angles of the second number of the at least three light emitting elements.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-10 are also allowed due to their virtue of dependency.
Pan et al. US 2020/0251689, Huang US 2012/0257124, Fang et al. US 2018/0210243 and Lin et al. US Pat. 11125930 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871